Title: To Thomas Jefferson from Stephen Cathalan, Sr., 11 July 1788
From: Cathalan, Stephen, Sr.
To: Jefferson, Thomas


          
            the llth. July 1788
          
          An Algerian Privateer having been distroy’d by a napolitan man of war, 2 Months ago, at the due distance from the land out of Toulon, the Crew Went on Shore, and all the Services in that occasion were rendered to them.
          Notwithstanding that, the recqsur Capn. being returned to Algiers, has declard that the man of war was a french one, and our Scadron of observation crusing out of algier, the officers were forbiden of Landing or making any Fresh provisions.
          The Dey of algiers has asked, to our Consul there, extravagant reparations. This has given information to our Board of Trade and our Court, of those misintelligences, adding that war will ensue. We are expecting here the event. We hope that on that  conjuncture the Scadron will not Leave the Mediterranean to protect our vessels.
          If the warr takes place, Your Colour will be more safe, because we will have forces to prevent their Crusing.
          I have thought this Information worth of your attention.
          American wheat will be sold at very advantageous prices here till next Spring. Philadelphia would obtain over 32₶ pr. charge at Least.
          No more tobacco remains unsold here, when you will know the quantity purchased by the farmers since the 1st. January, I will be much obliged to Communicate it to me.
        